Citation Nr: 1448807	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-32 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease (claimed as a back condition).

2.  Entitlement to service connection for cervical disc disease (claimed as a neck condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1960 to August 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at an August 2012 hearing before the undersigned Veterans Law Judge in Pittsburgh, Pennsylvania.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current diagnosis of lumbar disc disease and cervical disc disease.  See October 2009 VA Examination Report.  The Veteran contends that these current disabilities are related to an in-service incident that involved the Veteran being hit on the head by a tank hatch.  See, e.g., July 2009 Veteran statement.  The Veteran's representative has also asserted that the Veteran's current disabilities are the "result of...the wear and tear from [the Veteran's] work on and around armored vehicles and riding in those vehicles."  June 2012 Statement of Representative in Appeals Case.    

The Veteran's DD-214s listed his title as Track Vehicle Mechanic and an August 1966 Temporary Disability Retired List (TDRL) periodic examination listed his rating or specialty as Tank Mechanic.  The Veteran's service treatment records (STRs) include two March 1961 notes relating to lower back pain, with the March 11, 1961 note including an assessment of muscular back ache.  A December 20, 1961 STR noted a tank hatch falling on the Veteran's head.  

In a July 2009 statement, the Veteran stated, referencing his back and neck, that "I have been to a few doctors over the years."  The Veteran has referenced having difficulty obtaining private medical records due to the providers not keeping the records.  See, e.g., December 2011 Veteran Statement.   

At the August 2012 hearing, the VLJ asked the Veteran when after discharge from military service he noticed problems with his neck and lower spine.  The Veteran responded that 

I can't -- I couldn't tell you timewise when it started.  It wasn't very long.  Like I say, it's never really stopped.  It just got worse and worse, that's all, the same pressure that was on the neck and lower back and I had that shortly after, I'm going to say like three or four months is when -- from after the accident is when it seemed to bother me and it just progressively got worse.

The Veteran was afforded a VA examination in October 2009.  The examiner provided an opinion that stated as follows:
	
The [V]eteran experienced low back muscular pain in service as noted above.  There is no evidence in the c-file of care for the back or neck from the date of discharge [in 1964] until 2004.  It is unlikely that the [V]eteran[']s current neck and low back condition...is secondary to his head injury or muscular back pain in service.  These conditions are more likely related to age.  

Also of record is a March 2011 private medical treatment note from Dr. L.F.  This note stated that "spine changes likely as not to be related to his time in service and the related tank event."  

Initially, the October 2009 VA examiner's rationale is based, in part, on that "[t]here is no evidence in the c-file of care for the back or neck from the date of discharge [in 1964] until 2004", or in other words, an absence of treatment.  However, it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  As referenced above, the Veteran testified to a continuity of symptomatology relating to his back and neck since shortly after service.  As the negative October 2009 VA opinion and rationale relied in part on an absence of treatment, the Board finds that the rationale provided is inadequate.  As to the March 2011 positive private medical opinion, this opinion lacks any rationale for its conclusion.  As such, remand is required for an additional VA examination and opinion (with adequate rationale) to determine the etiology of the Veteran's lumbar disc disease and cervical disc disease.       

In addition, there are outstanding VA treatment records.  The most recent VA treatment records are from August 2009 and at the August 2012 hearing, the Veteran referenced receiving treatment in July 2012.  In addition, the VA treatment of record, dating from January 2004 to August 2009 included a written notation of "searched back", which suggests that not all VA treatment from that time period has been obtained.  Specifically, the Veteran has repeatedly referenced allowing a VA neurosurgeon to review 1991 MRI results of his back and neck, which could potentially be relevant evidence that is not of record.  See March 2010 Veteran Statement, December 2011 Veteran Statement, August 2012 Hearing Transcript pages 10-12.  On remand, all outstanding VA treatment records dating from January 2004 must be obtained.

Also, with respect to private medical records, the RO received negative replies to requests for private records from Dr. R.B., Dr. H and Dr. T.  It does not appear, however, that the Veteran was notified of the inability to obtain these records pursuant to 38 C.F.R. § 3.159(e) (2014) and on remand, he must be informed of such.  Further, at the August 2012 hearing, the Veteran referenced receiving copies of treatment records from a Dr. O. and that VA "should have" the treatment records; however they are not of record.  See August 2012 Hearing Transcript, page 18.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.      

Finally, the Board notes that upon review of the electronic records maintained in VBMS and Virtual VA, there have been additional claims adjudicated at the RO level.  Any temporary file or files that may exist must be associated with the Veteran's claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all records from January 2004. 

2.  Any existing temporary file(s) must be associated with the Veteran's claims folder.

3.  Notify the Veteran of the inability to obtain private medical records from Dr. R.B. (negative reply received October 19, 2009), Dr. H (negative reply received October 22, 2009) and Dr. T (negative reply received October 22, 2009) pursuant to C.F.R. § 3.159(e) (2014).  

4.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records (to include Dr. O. referenced at the August 2012 Hearing) or completes a release for such providers; if a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

5.  After completion of the above, afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's lumbar disc disease and cervical disc disease.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current lumbar disc disease and cervical disc disease had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the December 1961 in service incident involving a tank hatch falling on the Veteran's head.  See December 20, 1961 STR.  

In addition to addressing the December 1961 in service incident involving a tank hatch, the medical opinion should consider whether it is at least as likely as not that the Veteran's current disabilities are the "result of...the wear and tear from [the Veteran's] work on and around armored vehicles and riding in those vehicles."  June 2012 Statement of Representative in Appeals Case.

The examiner's attention is also directed to the Veteran's report of continuity of symptomatology for the back and neck since shortly after service.  See August 2012 Hearing Transcript, page 13.  

Review of the entire file is required; however, attention is invited to the March 2011 private medical record from Dr. L.F., which stated that "spine changes likely as not to be related to his time in service and the related tank event."  
      
6.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

